UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1248



PATRICK M. NJEHIAH,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-163-897)


Submitted:   August 30, 2006                 Decided:   January 12, 2007


Before WIDENER and DUNCAN, Circuit Judges, and Joseph R. GOODWIN,
United States District Judge for the Southern District of West
Virginia, sitting by designation.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Liam Ge, Columbia, Maryland, for Petitioner. Peter D. Keisler,
Assistant Attorney General, Emily Anne Radford, Assistant Director,
Aviva L. Poczter, Senior Litigation Counsel, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick M. Njehiah, a native and citizen of Kenya,

petitions for review of an order of the Board of Immigration

Appeals    adopting   and   affirming   the   Immigration   Judge’s   (IJ)

decision   denying    his   applications   for   asylum,   withholding    of

removal, and protection under the Convention Against Torture (CAT).

As Njehiah does not substantively challenge the denial of asylum

and withholding of removal in his opening brief, we find that he

has abandoned those claims on appeal.            See Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).          Next, we uphold

the IJ’s finding that Njehiah failed to establish that it was more

likely than not that he would be tortured if removed to Kenya.           See

8 C.F.R. § 1208.16(c)(2) (2006).

            We accordingly grant the Attorney General’s motion to

dismiss the petition for review in part with respect to the asylum

and withholding of removal claims. We deny the petition for review

with respect to Njehiah’s CAT claim and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                              PETITION DISMISSED IN PART
                                                      AND DENIED IN PART




                                  - 2 -